Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 26 December 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            My dear Marqs
                            New Windsor Decr 26th 1780.
                        
                        Since my letter of the 14th Instt by Majr Franks (—for the post once a Week, & travellers
                            accidentally—are all the conveyances I have)—Your favours of the 16th & 19th are both come to hand.
                        My Sentiments respecting your serving in the Southern Army this Winter, were fully, though concisely
                            explained in my last. if I was to add aught to the opinion there given, it should be to wait (as we are hourly expecting
                            it) something more explicit from France. It is impossible for us to remain much longer in uncertainty with respect to the
                            Second division of French Troops—Vessels daily arriving from that Kingdom, tho’ they may not bring us official advices,
                            must realize, or destroy our hope of an early succour—In a letter which came to my hands a few days ago from Count De
                            Rochambeau, dated at Boston the 13th Instt are these words "On arriving at this place I found very interesting News
                            brought by an American Vessel which left the river of Nantz the 4th of Novr. She has given me the annexed list of Vessels
                            which are coming from Brest, destined for America, with a Convoy which is preparing at Brest—She tells me that there is a
                            change in our Ministry—That Mr Sartine retires, & that Monsr de Castres succeeds him—That the Mars, an American
                            Vessel of 20 Guns would depart a little time after her, charged with dispatches for us—although there is something
                            extraordinary in all this News, it appears to me so circumstantial, that it gives an Air of truth to what regards the
                            Armament. He adds, that all the other Vessells had rejoined the Spaniards at Cadiz, to attempt the reduction of Gibralter,
                            which was short of Provisions."
                        I have received no Letter yet from the Count in answer to mine respecting the Expedition of the Spaniards to
                            the Southward. The Chevr de Ternay, to whom my letter was equally addressed, is dead, as you will have learnt from the
                            dispatches which I forwarded to the Minister a few days ago—If circumstances, which you can easier explain than I
                            conjecture, should make a visit from me to Rhode Island necessary, I certainly should be most happy in your company. but
                            do not let this influence your determinations.
                        The light Infantry & Grenadiers which were under orders for Embarkation at New York & had
                            actually prepared for it, were countermanded, and other Troops sent in their place; but whether Knyphausen goes, or not,
                            since this change has taken place I am not able to say.
                        A confirmation of the British Fleet, in the Channel, having suffered by a storm—and of the African Princes
                            having excluded the British arm’d Vessel from their Ports—as also of Tarltons defeat—would be most welcomely recd—I had
                            the pleasure of the Chevr de Chatteleaux’s Company on his way to Albany, but the Viscount de Noailles & Count
                            Damas passed—on the other side of the River—without calling—Mrs Washington, & Tilghman (who is the only person of
                            my family that is with me at present) join in best wishes to you. please to make an offering of my respectful complimts to
                            the Chevr De la Luzerne & Mr Marbois, & believe me to be, as I really am My Dear Marqs Yr most affecte
                            & obedt Servt
                        
                            Go: Washington
                        
                    